DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Clm 6:  Line 2 recites the limitation "the third edge”.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to the Examiner as to what is being defined as the third edge of the panel.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention, as noted in Non-Patent Literature of Sports Play, Inc. (See NPL of record).
Re Clm 1:  The NPL discloses an infill fence panel (top left panel of structure) comprising a body made from a mesh material and having a first edge (top edge) and a second opposing edge (bottom edge) forming an included acute angle with the first edge such that the body, from one side, has a wedge shape (see fig).

    PNG
    media_image1.png
    396
    620
    media_image1.png
    Greyscale

Re Clm 4:  The NPL discloses a fence comprising: a plurality of primary panels each of which is of rectangular form and is made from a mesh material, a plurality of fence posts planted in the ground spaced apart from each other along a fence line (as shown in multiple structures of the NPL), wherein .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature of Sports Play, Inc. (See NPL of record) in view of Wynne (US 5379564).
Re Clms 2 and 3:  The NPL fails to disclose wherein the first edge is formed with a flange extending substantially transversely to a plane in which a substantial part of the body lies and which flange is at a right angle to this plane; and wherein the second edge of the body is formed with a stiffening flange.
Wynne teaches the use of a mesh material panel (18 or 20) wherein a first edge (top) is formed with a flange (30) extending substantially transversely to a plane in which a substantial part of the body lies and which flange is at a right angle to this plane (see fig 3); and wherein the second edge of the body is formed with a stiffening flange (bottom flange 32).  This is taught for the purpose of providing an increased stiffness against bending (col 3, lines 20-23).  Therefore, it would have been obvious to one .
Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature of Sports Play, Inc. (See NPL of record) in view of Non-Patent Literature of L.E. Fence Company (see NPL of record).
Re Clm 5:  NPL of Sports Play fails to disclose an additional infill panel located adjacent, and fixed to, a lower edge of at least one of said plurality of primary panels, to close a gap between the lower edge and an opposing ground surface.
NPL of L.E. Fence Co. teaches the use of an additional infill panel (see figs @ https://web.archive.org/web/20170824120349/http:/www.lefence.com/services/water-gaps/) located adjacent, and fixed to, a lower edge of at least one of said plurality of primary panels, to close a gap between the lower edge and an opposing ground surface.  This is taught for the purpose of preventing unwanted materials from passing beneath the fencing structure on even the slightest of inclines.  Therefore, it would have been an obvious modification to one having ordinary skill in the art before the effective filing date of the present invention to have also provided the fence of NPL Sport Play with an additional infill panel located adjacent, and fixed to, a lower edge of at least one of said plurality of primary panels, to close a gap between the lower edge and an opposing ground surface, as taught by NPL of L.E. Fencing Co., for the purpose of preventing unwanted materials from passing beneath the fencing structure on even the slightest of inclines.  
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature of Sports Play, Inc. (See NPL of record).

Re Clm 6 (as best understood) and 7:  Examiner notes that the prior art shows the structural features as claimed, except for the dimensions and sizes as required by claims 6 and 7.  Examiner notes that the optimization of proportions in a prior art device is a design consideration within the skill of the art, In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961); and that a change in the size of a prior art device is a design consideration within the skill of the art, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Therefore, the dimensions of the infill panel to satisfy B/A < 1/8 (i.e. the steepness of the angle of the infill panel) would have been realized by one having ordinary skill in the art to be an obvious modification for the intended use of said infill panel.  Examiner further notes that the size of the length of the third edge of the infill panel would also have been realized by one having ordinary skill in the art to be selected from a group consisting of 50 mm, 100 mm, 200 mm, 300 mm and 400 mm based on the desired intended use of said infill panel. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/               Primary Examiner, Art Unit 3678